Exhibit 10.3

 

AECOM TECHNOLOGY CORPORATION

STANDARD TERMS AND CONDITIONS FOR

PERFORMANCE EARNINGS PROGRAM

 

These Standard Terms and Conditions apply to any Award of Performance Earnings
Program (“PEP”) units granted to an employee of the Company on or after
August 27, 2008 under AECOM Technology Corporation 2006 Stock Incentive Plan and
its amendments (the “Plan”), which are evidenced by a Term Sheet or an action of
the Administrator that specifically refers to these Standard Terms and
Conditions.

 


1.             TERMS OF PEP UNITS


 

AECOM Technology Corporation, a Delaware corporation (the “Company”), has
granted to the Participant named in the Term Sheet (including Attachment A
thereto) provided to said Participant herewith (the “Term Sheet”) an opportunity
to earn a target number of PEP units (the “Award”) specified in the Term Sheet. 
Each PEP unit represents the right to receive one share of the Company’s Common
Stock, $0.01 par value per share (the “Common Stock”), upon the terms and
subject to the conditions set forth in the Term Sheet, these Standard Terms and
Conditions, and the Plan, each as amended from time to time.  For purposes of
these Standard Terms and Conditions and the Term Sheet, any reference to the
Company shall, unless the context requires otherwise, include a reference to any
Subsidiary, as such term is defined in the Plan.

 


2.             EARNOUT OF PEP UNITS


 

The number of PEP units earned under the Award shall be determined according to
the Performance Objectives and Performance Earnout Schedule specified in the
Term Sheet.

 


3.             VESTING OF PEP UNITS


 

The Award shall not be vested as of the Grant Date set forth in the Term Sheet
and shall be forfeitable unless and until otherwise vested pursuant to the terms
of the Term Sheet and these Standard Terms and Conditions.  After the Grant
Date, subject to termination or acceleration as provided in these Standard Terms
and Conditions and the Plan, the Award shall become vested as described in the
Term Sheet with respect to the number of PEP units earned as set forth in the
Term Sheet; provided that (except as set forth in Section 5 below) the
Participant does not experience a termination of employment (as defined in the
Plan).  Each date on which PEP units subject to the Award vest is referred to
herein as a “Vesting Date.”  Notwithstanding anything herein or in the Term
Sheet to the contrary, if a Vesting Date is not a business day, the applicable
portion of the Award shall vest on the prior business day.  PEP units granted
under the Award that have vested and are no longer subject to forfeiture are
referred to herein as “Vested Units.”  PEP units granted under the Award that
are not vested and remain subject to forfeiture are referred to herein as
“Unvested Units.”  The vesting period of the Award may be adjusted by the
Administrator to reflect the decreased level of employment during any period in
which the Participant is on an approved leave of absence or is employed on a
less than full time

 

1

--------------------------------------------------------------------------------


 

basis, provided that the Administrator may take into consideration any
accounting consequences to the Company in making any such adjustment.

 


4.             SETTLEMENT OF PEP UNITS


 

A.                                  Subject to any deferral pursuant to
paragraph (B) of this Section 4, each earned Vested Unit will be settled by the
delivery of one share of Common Stock (subject to adjustment under Section 12 of
the Plan) to the Participant or, in the event of the Participant’s death, to the
Participant’s estate, heir or beneficiary, during the month following the
applicable Vesting Date; provided that the Participant has satisfied all of the
tax withholding obligations described in Section 8 below, and that the
Participant has completed, signed and returned any documents and taken any
additional action that the Company deems appropriate to enable it to accomplish
the delivery of the shares of Common Stock.

 

B.                                    Subject to the satisfaction all of the tax
withholding obligations described in Section 8 below, the Administrator may
permit the Participant to irrevocably elect to defer the receipt of any Shares
issuable pursuant to earned Vested Units by submitting to the Company an
election to defer receipt in the forms provided by the Administrator.  To the
extent permitted by the Administrator, in the event the Participant intends to
defer the receipt of any Shares, the Participant must submit to the Company a
proposed deferral election form by [DATE]. The Participant hereby represents
that he or she understands the effect of any such deferral under relevant
federal, state and local tax laws.

 

C.                                    If the Participant makes a deferred
election pursuant to paragraph (B) of this Section 4, the Participant’s Award
will be settled by the crediting of one deferred Restricted Stock Unit for each
earned Vested Unit.  Each deferred Restricted Stock Unit will represent one
notional share of Common Stock, and will be settled by issuance of one Share for
each deferred Restricted Stock Unit (subject to adjustment under Section 12 of
the Plan).  The terms of the deferral must be specified as part of the advanced
irrevocable election, but in no event will provide for the settlement of
deferred Restricted Stock Units earlier than the date of distribution that the
employee elected.

 

D.                                   The date upon which shares of Common Stock
are to be issued under either paragraph (A) or (B) of this Section 4 is referred
to as the “Settlement Date.”  The issuance of the shares of Common Stock
hereunder may be affected by the issuance of a stock certificate, recording
shares on the stock records of the Company or by crediting shares in an account
established on the Participant’s behalf with a brokerage firm or other
custodian, in each case as determined by the Company.  Fractional shares will
not be issued pursuant to the Award.

 

Notwithstanding the above, (i) for administrative or other reasons, the Company
may from time to time temporarily suspend the issuance of shares of Common Stock
in respect of earned Vested Units (or deferred Restricted Stock Units), (ii) the
Company shall not be obligated to deliver any shares of the Common Stock during
any period when

 

2

--------------------------------------------------------------------------------


 

the Company determines that the delivery of shares hereunder would violate any
federal, state or other applicable laws, (iii) the Company may issue shares of
Common Stock hereunder subject to any restrictive legends that, as determined by
the Company’s counsel, are necessary to comply with securities or other
regulatory requirements, (iv) the date on which shares are issued hereunder may
include a delay in order to provide the Company such time as it determines
appropriate to address tax withholding and other administrative matters, and
(v) shares shall not be issued or issuable pursuant to this provision to the
extent of any deferral pursuant to a deferred compensation program that the
Company has made available for purposes of allowing deferral of such shares.

 


5.             RIGHTS AS STOCKHOLDER


 

Prior to any issuance of shares of Common Stock in settlement of the Award, no
shares of Common Stock will be reserved or earmarked for the Participant or the
Participant’s account nor shall the Participant have any of the rights of a
stockholder with respect to such shares. The Participant will not be entitled to
any privileges of ownership of the shares of Common Stock (including, without
limitation, any voting or dividend rights) underlying Vested Units and/or
Unvested Units unless and until shares of Common Stock are actually delivered to
the Participant hereunder.

 


6.             TERMINATION OF EMPLOYMENT


 

Upon the date of the Participant’s termination of employment (as defined in the
Plan) for any reason, except as provided in this Section 6, all Unvested Units
shall be forfeited by the Participant and cancelled and surrendered to the
Company without payment of any consideration to the Participant.

 

A.                                  Upon the date of a termination of the
Participant’s employment as a result of the death of the Participant, the Award
will vest on a pro-rata basis and the Vested Units will be paid to the
Participant’s estate, heir or beneficiary. The pro-rata basis will be a
percentage where the denominator is the number of months in the Performance
Cycle and the numerator is the number of whole months from beginning date of the
Performance Cycle through the date of termination.  Any unearned or Unvested
Units shall be forfeited by the Participant’s estate, heir or beneficiary and
cancelled and surrendered to the Company without payment of any consideration to
the Participant’s estate, heir or beneficiary.

 

B.                                    Upon termination of employment as a result
of the Total and Permanent Disablement of any Participant, the Award will vest
on a pro-rata basis. The pro-rata basis will be a percentage where the
denominator is the number of months in the Performance Cycle and the numerator
is the number of whole months from beginning date of the Performance Cycle
through the date of termination. Any unearned or Unvested Units shall be
forfeited by the Participant and cancelled and surrendered to the Company
without payment of any consideration to the Participant.

 

3

--------------------------------------------------------------------------------


 

C.                                   Upon termination of employment as a result
of the Retirement of a Participant, the Award may vest on a pro-rata basis. In
order to receive prorated vesting, the Participant: (1) must be a solid
performer and meet or exceed expectations with respect to the individual
performance, etc. (in each case, as determined by the Administrator or any
officer of the Company to whom the Administrator’s authority has been delegated)
and (2) execute a general release of all claims and abide by a non-solicitation
and/or non-competition agreement in a form provided by the Administrator at the
time of termination.  The pro-rata basis will be a percentage where the
denominator is the number of months in the Performance Cycle and the numerator
is the number of whole months from beginning date of the Performance Cycle
through the date of termination. Distributions may be the lesser of actual
performance or 100% of the pro-rated PEP units.  Any unearned or Unvested Units
shall be forfeited by the Participant and cancelled and surrendered to the
Company without payment of any consideration to the Participant.  For purposes
of the Award and these Standard Terms and Conditions, the term “Retirement”
means retirement from active employment with the Company and its Subsidiaries
(i) at or after age 60 and with the approval of the Administrator or (ii) at or
after age 65.  The determination of the Administrator as to an individual’s
Retirement shall be conclusive on all parties.

 

D.                                  Upon termination of a Participant’s
employment for Cause, all Vested Units and Unvested Units shall be forfeited by
the Participant and cancelled and surrendered to the Company without payment of
any consideration to the Participant.

 


7.             CONDITIONS AND RESTRICTIONS ON SHARES


 

The Company may impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by the
Participant or other subsequent transfers by the Participant of any shares of
Common Stock issued in respect of Vested Units, including without limitation
 (a) restrictions under an insider trading policy or pursuant to applicable law,
(b) restrictions designed to delay and/or coordinate the timing and manner of
sales by Participant and holders of other Company equity compensation
arrangements, (c) restrictions in connection with any underwritten public
offering by the Company of the Company’s securities pursuant to an effective
registration statement filed under the Securities Act of 1933, (d) restrictions
as to the use of a specified brokerage firm for such resales or other transfers,
and (e) provisions requiring Shares to be sold on the open market or to the
Company in order to satisfy tax withholding or other obligations.

 

At no time will the Participant have the right to require the Company to
purchase from the Participant any Shares acquired by the Participant under the
Award.  Any Shares acquired by such Participant under the Award may not be
repurchased by the Company for a period of six (6) months following the date on
which the Participant acquired such Shares pursuant the Award.

 

4

--------------------------------------------------------------------------------


 


8.             INCOME TAXES


 

The Participant will be subject to federal and state income and other tax
withholding requirements on a date (generally, the Settlement Date) determined
by applicable law (any such date, the “Taxable Date”), based on the fair market
value of the shares of Common Stock underlying the units that are vested and
earned.  The Participant will be solely responsible for the payment of all U.S.
federal income and other taxes, including any state, local or non-U.S. income or
employment tax obligation that may be related to the Vested Units, including any
such taxes that are required to be withheld and paid to the applicable tax
authorities (the “Tax Withholding Obligation”).  The Participant will be
responsible for the satisfaction of such Tax Withholding Obligation in a manner
acceptable to the Company in its sole discretion.

 

By accepting the Award the Participant agrees that, unless and to the extent the
Participant has otherwise satisfied the Tax Withholding Obligations in a manner
permitted or required by the Administrator pursuant to the Plan, the Company is
authorized to withhold from the shares of Common Stock issuable to the
Participant in respect of Vested Units the whole number of shares (rounded down)
having a value (as determined by the Company consistent with any applicable tax
requirements) on the Taxable Date or the first trading day before the Taxable
Date sufficient to satisfy the applicable Tax Withholding Obligation.  If the
withheld shares are not sufficient to satisfy the Participant’s Tax Withholding
Obligation, the Participant agrees to pay to the Company as soon as practicable
any amount of the Tax Withholding Obligation that is not satisfied by the
withholding of shares of Common Stock described above and if the withheld shares
are more than sufficient to satisfy the Participant’s Tax Withholding Obligation
the Company shall make such arrangement as it determines appropriate to credit
such amount for the Participant’s benefit.

 

Other than with respect to any Tax Withholding Obligation that arises on a date
other than a Settlement Date with respect to Vested Units that are subject to a
deferred election under paragraph (B) of Section 4, at any time not less than
five (5) business days before any Tax Withholding Obligation arises (e.g., a
Settlement Date), the Participant may elect to satisfy all or any part of the
Participant’s Tax Withholding Obligation by delivering to the Company an amount
that the Company determines is sufficient (in light of the uncertainty of the
exact amount thereof) to so satisfy the Tax Withholding Obligation by (i) wire
transfer to such account as the Company may direct, (ii) delivery of a personal
check payable to the Company, or (iii) such other means as specified from time
to time by the Administrator, in each case unless the Company has specified
prior to such date that the Participant is not permitted to so satisfy the Tax
Withholding Obligation.

 

The Company may refuse to issue any shares of Common Stock to the Participant
until the Participant satisfies the Tax Withholding Obligation.  The Participant
acknowledges that the Company has the right to retain without notice from shares
issuable under the Award or from salary or other amounts payable to the
Participant, shares or cash having a value sufficient to satisfy the Tax
Withholding Obligation.

 

5

--------------------------------------------------------------------------------


 

The Participant is ultimately liable and responsible for all taxes owed by the
Participant in connection with the Award, regardless of any action the Company
takes or any transaction pursuant to this Section 8 with respect to any tax
withholding obligations that arise in connection with the Award. The Company
makes no representation or undertaking regarding the treatment of any tax
withholding in connection with the grant, issuance, vesting or settlement of the
Award or the subsequent sale of any of the shares of Common Stock underlying
Vested Units. The Company does not commit and is under no obligation to
structure the Award to reduce or eliminate the Participant’s tax liability.

 


9.             NON-TRANSFERABILITY OF AWARD


 

Unless otherwise provided by the Administrator, the Participant may not assign,
transfer or pledge the Award, the shares of Common Stock subject thereto or any
right or interest therein to anyone other than by will or the laws of descent
and distribution.  The Company may cancel the Participant’s Award if the
Participant attempts to assign or transfer it in a manner inconsistent with this
Section 9.

 


10.           THE PLAN AND OTHER AGREEMENTS


 

In addition to these Terms and Conditions, the Award shall be subject to the
terms of the Plan, which are incorporated into these Standard Terms and
Conditions by this reference. Certain capitalized terms not otherwise defined
herein are defined in the Plan. In the event of a conflict between the terms and
conditions of these Standard Terms and Condition and the Plan, the Plan
controls.

 

The Term Sheet, these Standard Terms and Conditions and the Plan constitute the
entire understanding between the Participant and the Company regarding the
Award.  Any prior agreements, commitments or negotiations concerning the Award
are superseded.

 


11.           LIMITATION OF INTEREST IN SHARES SUBJECT TO AWARD


 

Neither the Participant (individually or as a member of a group) nor any
beneficiary or other person claiming under or through the Participant shall have
any right, title, interest, or privilege in or to any shares of Common Stock
allocated or reserved for the purpose of the Plan or subject to the Term Sheet
or these Standard Terms and Conditions except as to such shares of Common Stock,
if any, as shall have been issued to such person in respect of Vested Units.

 


12.           NOT A CONTRACT FOR EMPLOYMENT.


 

Nothing in the Plan, in the Term Sheet, these Standard Terms and Conditions or
any other instrument executed pursuant to the Plan shall confer upon the
Participant any right to continue in the Company’s employ or service nor limit
in any way the Company’s right to terminate the Participant’s employment at any
time for any reason.

 

6

--------------------------------------------------------------------------------


 


13.           SECTION 409A COMPLIANCE


 

Notwithstanding any other provision of the Plan or these Standard Terms and
Conditions, the Plan and these Standard Terms and Conditions shall be construed
or deemed to be amended as necessary to comply with the requirements of
Section 409A of the Code to avoid the imposition of any additional or
accelerated taxes or other penalties under Section 409A of the Code. The
Company, in its sole discretion, shall determine the requirements of
Section 409A of the Code applicable to the Plan and this Agreement and shall
interpret the terms of the Plan and these Standard Terms and Conditions
consistently therewith. Under no circumstances, however, shall the Company have
any liability under the Plan or these Standard Terms and Conditions for any
taxes, penalties or interest due on amounts paid or payable pursuant to the Plan
or these Standard Terms and Conditions, including any taxes, penalties or
interest imposed under Section 409A of the Code.

 

For purposes of these Standard Terms and Conditions, a termination of employment
shall not be deemed to have occurred unless such termination is also a
“separation from service” within the meaning of Section 409A of the Code and,
for purposes of any such provision of these Standard Terms and Conditions,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”

 

In addition, notwithstanding anything herein to the contrary, if the Participant
is deemed on the date of termination to be a “specified employee” within the
meaning of that term under Section 409A(a)(2)(B) of the Code, then, to the
extent the settlement of this Award following such termination of employment is
considered the payment of deferred compensation under Section 409A payable on
account of a “separation from service” that is not exempt from Section 409A as a
short-term deferral (or otherwise), such settlement shall be delayed until the
date that is the earlier of (i) the expiration of the six (6)-month period
measured from the date of such “separation from service” or (ii) the date of the
Participant’s death (the “Delay Period”).

 


14.           NOTICES


 

All notices, requests, demands and other communications pursuant to these
Standard Terms and Conditions shall be in writing and shall be deemed to have
been duly given if personally delivered, telexed or telecopied to, or, if
mailed, when received by, the other party at the following addresses (or at such
other address as shall be given in writing by either party to the other):

 

If to the Company to:

 

AECOM Technology Corporation

515 South Flower Street 3rd Floor

Los Angeles, CA 90071-2201

Attention:  Compensation Manager

 

If to the Participant, to the address set forth below the Participant’s
signature on the Term Sheet.

 

7

--------------------------------------------------------------------------------


 


15.           SEPARABILITY.


 

In the event that any provision of these Standard Terms and Conditions is
declared to be illegal, invalid or otherwise unenforceable by a court of
competent jurisdiction, such provision shall be reformed, if possible, to the
extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the remainder of these Standard Terms and Conditions shall not be
affected except to the extent necessary to reform or delete such illegal,
invalid or unenforceable provision.

 


16.           HEADINGS.


 

The headings preceding the text of the sections hereof are inserted solely for
convenience of reference, and shall not constitute a part of these Standard
Terms and Conditions, nor shall they affect its meaning, construction or effect.

 


17.           FURTHER ASSURANCES.


 

Each party shall cooperate and take such action as may be reasonably requested
by another party in order to carry out the provisions and purposes of these
Standard Terms and Conditions.

 


18.           BINDING EFFECT.


 

These Standard Terms and Conditions shall inure to the benefit of and be binding
upon the parties hereto and their respective permitted heirs, beneficiaries,
successors and assigns.

 


19.           DISPUTES


 

All questions arising under the Plan or under these Standard Terms and
Conditions shall be decided by the Administrator in its total and absolute
discretion.  In the event the Participant or other holder of an Award believes
that a decision by the Administrator with respect to such person was arbitrary
or capricious, the Participant or other holder may request arbitration with
respect to such decision in accordance with the terms of the Plan.  The review
by the arbitrator shall be limited to determining whether the Administrator’s
decision was arbitrary or capricious.  This arbitration shall be the sole and
exclusive review permitted of the Administrator’s decision, and the Participant
and any other holder hereby explicitly waive any right to judicial review.

 


20.           ELECTRONIC DELIVERY


 

The Company may, in its sole discretion, decide to deliver any documents related
to any awards granted under the Plan by electronic means or to request the
Participant’s consent to participate in the Plan by electronic means. By
accepting the Award, the Participant consents to receive such documents by
electronic delivery and, if requested, to agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company, and such consent

 

8

--------------------------------------------------------------------------------


 

shall remain in effect throughout the Participant’s term of employment or
service with the Company and thereafter until withdrawn in writing by the
Participant.

 

9

--------------------------------------------------------------------------------


 

AECOM TECHNOLOGY CORPORATION

 

TERM SHEET FOR
PERFORMANCE EARNINGS PROGRAM FY           – FY          

 

FOR GOOD AND VALUABLE CONSIDERATION, AECOM Technology Corporation, a Delaware
corporation (the “Company”), hereby grants to Participant named below the number
of Performance Earnings Program (“PEP”) units specified below (the “Award”),
upon the terms and subject to the conditions set forth in this Term Sheet, the
Plan specified below (the “Plan”) and the Standard Terms and Conditions for
Performance Earnings Program (the “Standard Terms and Conditions”) adopted under
such Plan and provided to Participant, each as amended from time to time.  Each
PEP unit subject to this Award represents the right to receive one share of the
Company’s Common Stock, $0.01 par value per share, subject to the conditions set
forth in this Term Sheet, the Plan and the Standard Terms and Conditions.  This
Award is granted pursuant to the Plan and is subject to and qualified in its
entirety by the Standard Terms and Conditions.

 

The Plan:

This Award is granted pursuant to the Company’s 2006 Stock Incentive Plan.

 

 

Name of Participant:

 

 

 

Participant Id:

 

 

 

Grant Date:

 

 

 

Target number of PEP units subject to the Award:

 

 

 

Performance Cycle:

 

 

 

Vesting Schedule:

Earned PEP units shall vest 100% on December 31st following the end of the
Performance Cycle

 

 

Performance-Based Vesting Criteria:

The number of PEP units earned will be determined based on the Performance
Objectives and Performance Earnout Schedule attached to this Term Sheet as
Attachment A.

 

By accepting this Term Sheet, Participant acknowledges that he or she has
received and read, and agrees that this Award shall be subject to, the terms of
this Term Sheet, the Plan and the Standard Terms and Conditions.

 

AECOM TECHNOLOGY CORPORATION

 

 

Participant Signature

 

 

By:

 

 

Date:

 

Title:

  Vice President and Corporate Secretary

Participant Address (please print):

 

 

 

 

 

 

 

--------------------------------------------------------------------------------